972 F.2d 338
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard BROWN-BEY, Petitioner-Appellant,v.U.S. of America;  US Parole Commission, Respondents-Appellees.
No. 92-6267.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 3, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-91-2149-WN)
Bernard Brown-Bey, Appellant Pro Se.
Richard Douglas Bennett, United States Attorney, Juliet Ann Eurich, Office of The United States Attorney, Baltimore, Maryland, for Appellees.
D.Md.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Bernard Brown-Bey appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Brown-Bey v. United States, No. CA-91-2149-WN (D. Md. Feb. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Federal statutes provide that, unless waived, federal parolees have counsel provided to assist in the preparation of the application for on the record dispositional reviews of federal detainers.  See  18 U.S.C. § 4214(b)(1) (repealed but remains effective for those committing offenses prior to Nov. 1, 1987).  Brown-Bey complains that he requested counsel to assist him in his review but that counsel was not appointed.  Notwithstanding this statute, to obtain relief in this proceeding, Brown-Bey must show that prejudice resulted from the failure to appoint counsel.   See Smith v. United States Parole Commission, 875 F.2d 1361, 1369 (9th Cir. 1989);   Harris v. Day, 649 F.2d 755, 761-62 (10th Cir. 1981).  We find that the district court properly denied relief on this claim because Brown-Bey failed to allege or show that any prejudice resulted